    Case 1:20-cv-02475-NYW Document 16-1 Filed 10/21/20 USDC Colorado Page 1 of 1

                                        Select A Case


                             Deborah Laufer is a plaintiff in 17 cases.


1:20-cv-02202-STV        Laufer v. Art, LLC                               ﬁled 07/27/20


1:20-cv-02224-NRN        Laufer v. Table Mountain Inn, Inc.               ﬁled 07/28/20


1:20-cv-02236-NYW        Laufer v. Gravitas-2450 Larimer, LLC.            ﬁled 07/29/20


1:20-cv-02253-NRN        Laufer v. Rabbit Ears Motel, Inc                 ﬁled 07/30/20


1:20-cv-02275-KLM        Laufer v. Nordic Lodge LLC                       ﬁled 08/03/20 closed 10/01/20


1:20-cv-02364-WJM-MEH Laufer v. Denver Hotel Teatro, LLC                  ﬁled 08/10/20


1:20-cv-02368-PAB-KLM    Laufer v. 33247 Hwy.72, LLC                      ﬁled 08/10/20


1:20-cv-02369-PAB-STV    Laufer v. FOTM Acquisitions SPE, LLC et al       ﬁled 08/10/20


1:20-cv-02403-STV        Laufer v. Inn at Steamboat Owners Association ﬁled 08/12/20


1:20-cv-02404-SKC        Laufer v. NEDA Enterprise Partnership            ﬁled 08/12/20


1:20-cv-02405-KLM        Laufer v. 2500 Arapahoe St LLC                   ﬁled 08/12/20


1:20-cv-02425-KMT        Laufer v. Skyline Hospitality, Inc               ﬁled 08/13/20


1:20-cv-02434-KMT        Laufer v. Jade Mountain Lodging Inc              ﬁled 08/13/20


1:20-cv-02475-NYW        Laufer v. Looper et al                           ﬁled 08/18/20


1:20-cv-02492-WJM-KMT Laufer v. Meepe                                     ﬁled 08/19/20


1:20-cv-02555-MEH        Laufer et al v. Yun Sub et al                    ﬁled 08/25/20


1:20-cv-02631-STV        Laufer v. Sungwoo, Inc                           ﬁled 08/31/20
